DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on December 17, 2021 does not comply with the requirements of 37 CFR 1.121(c) because:
Regarding claim 6:
February 5, 2021 
6. (Previously Presented) The device package of claim 4, wherein the second dimension of the opening of the second barrier dam ranges from about 20 m to about 50 m.
December 17, 2021 
6. (Currently Amended) The device package of claim [[4]] 5, the second barrier dam is electrically disconnected from a first pad 81 disposed on the second surface 
As such, claim 6 that was submitted on December 17, 2021 delete the limitation “wherein the second dimension of the opening of” from the claim language. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.
(See 37 CFR 1.121(c))

Regarding claim 11.  
February 5, 2021
11. (Currently Amended) A device package, comprising: a first carrier comprising a first surface, a second surface opposite to the first surface, the first carrier defining a through-hole extended from the first surface to the second surface, wherein the through-hole has a first opening adjacent to the first surface, and a second opening adjacent to the second surface; a bottom barrier dam disposed on the second surface and surrounding the second opening of the through-hole, wherein the bottom barrier dam has an opening, and; a bottom passivation layer disposed on the second surface and partially covering the bottom barrier dam, wherein the bottom passivation layer comprises an insulative material; a top barrier dam disposed on the first surface and surrounding the first opening of the through-hola top passivation layer disposed on the first surface and partially covering the top barrier dam, wherein the top passivation layer comprises an insulative material; -5- 4852-3327-8683.1Atty. Dkt. No. 102351-1260 A01727/US8253 a lid on the first surface, the lid and the first carrier defining a chamber; and a chip disposed on the first surface and in the chamber. 
December 17, 2021
11. (Currently Amended) A device package, comprising: a first carrier comprising an upper surface, the first carrier defining a through-hole extended from the [[first]] upper surface to the lower surface, lower surface and surrounding the through-hole; a top barrier dam disposed on the upper surface and surrounding the upper surface, the lid and the first carrier collectively sensing component disposed on the upper surface and in the chamber; wherein the top barrier dam is electrically disconnected from the bottom barrier dam. 
(See 37 CFR 1.121(c))

Regarding claim 14: 
February 2, 2021 
14. (Previously Presented) The device package of claim 13, wherein the bottom barrier dam and the top barrier dam comprise conductive materials.
December 17, 2021 
14. (Currently Amended) The device package of claim 13, wherein the bottom barrier dam or the top barrier dam has a substantially annular shape around the through- hole 

 (See 37 CFR 1.121(c))

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.
	
For the purpose of compact prosecution, the amended claims were entered.  Applicant is reminded to review 37 CFR 1.121(c)) upon further submissions.

Claim Objections
Claims 6 and 22 are objected to.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5-7, 9-18, 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2.  Claim 2 recites the limitation “a gap between the first passivation layer and the second passivation layer configured to provide a fluid communication passage” in the last line of the claim language.
Applicant’s originally files specification in [0030] discloses A gap D1 between the surface 161 of the carrier 16 and the surface 102 of the substrate 10 is substantially equal to or less than about 10 pm.
However, applicant’s originally filed specification fails to disclose a gap between the first passivation layer and the second passivation layer configured to provide a fluid communication passage.
If applicant feels this is in error, applicant is welcomed to contact the examiner on where support can be found in the originally filed specification.
Claims 3 is rejected for dependence upon a 112(a) rejected instance claim.

Regarding claim 3.  Claim 3 recites the limitation “wherein the first opening, the second opening, and the through hole collectively define a fluid passage” in the last line of the claim language.
Applicant’s originally filed specification fails to disclose wherein the first opening, the second opening, and the through hole collectively define a fluid passage.
Furthermore, applicant’s originally filed specification does not contain the term fluid passage.
If applicant feels this is in error, applicant is welcomed to contact the examiner on where support can be found in the originally filed specification.

Regarding claim 11.  Claim 11 recites the limitation “a sensing component” in the last line of the claim language.
Applicant’s originally filed specification fails to disclose a sensing component.
While applicant has support in the originally filed specifications in paragraph [0021] for an optical chip such as an optical sensor chip, applicant does not have support all sensing components.  For example, applicant does not have support for a temperature/fluid/humidity sensing components. 
As such, applicant does not have written support in the originally filed specification for all sensing components 
If applicant feels this is in error, applicant is welcomed to contact the examiner on where support can be found in the originally filed specification.
Claims 12-18, 22 and 24 are rejected for dependence upon a 112(a) rejected instance claim.

Regarding claim 12.  Claim 12 recites the limitation “the second aperture and the through-hole define a fluid passage connected to the chamber” in the last couple of lines of the claim language
Aplicant’s originally filed specification fails to discloses the second aperture and the through-hole define a fluid passage connected to the chamber.
If applicant feels this is in error, applicant is welcomed to contact the examiner on where support can be found in the originally filed specification.
Claims 13-18, 22 and 24 are rejected for dependence upon a 112(a) rejected instance claim.
 
Regarding claim 18.  Claim 18 recites the limitation “the through-hole and the channel provide a passage configured to allow a chamber fluid connects to an atmospheric environment” in the last line of the claim language.
Applicant’s originally filed specification fails to disclose the through-hole and the channel provide a passage configured to allow a chamber fluid connects to an atmospheric environment.
Furthermore, applicant’s originally filed specification does not contain the term fluid.
If applicant feels this is in error, applicant is welcomed to contact the examiner on where support can be found in the originally filed specification.
Claims 22 and 24 are rejected for dependence upon a 112(a) rejected instance claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2. Claim 2 recites the limitation “a gap between the first passivation layer and the second passivation layer configured to provide a fluid communication passage” in the last two lines of the claim language.
It is unclear to the examiner as to what a fluid communication passage encompasses.  
Claim 3 is rejected for dependence upon a rejected 112(b) instance claim.

Regarding claim 3. Claim 3 recites the limitation “wherein the first opening, the second opening, and the through hole collectively define a fluid passage” in the last two lines of the claim language.
It is unclear to the examiner as to what a fluid passage encompasses.  

Regarding Claims 5-7, 9-10, 23 and 25. Claim 5 is rejected for lack of antecedent basis for dependence upon a canceled claim.
Claims 6-7, 9-10, 23 and 25 are rejected for dependence upon a rejected 112(b) instance claim.
	
Regarding claim 7.  Claim 7 recites the limitation "the pad" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-10, 23 and 25 are rejected for dependence upon a rejected 112(b) instance claim.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fang et al (U.S. 2018/0130719).
Regarding claim 11. Fang et al discloses a device package (FIG. 3E), comprising:
a first carrier (FIG. 3E, item 10) comprising an upper surface (FIG. 3E, item 101), a lower surface (FIG. 3E, item 102) opposite to the upper surface (FIG. 3E, item 101), the first carrier (FIG. 3E, item 10) defining a through-hole (FIG. 3E, item 60) extended from the upper surface (FIG. 3E, item 101) to the lower surface (FIG. 3E, item 102), 
a bottom barrier dam (FIG. 3E, item 50) disposed on the lower surface (FIG. 3E, item 102) and surrounding the through-hole (FIG. 3E, item 60), 
a top barrier dam (FIG. 3E, item 30) disposed on the upper surface (FIG. 3E, item 101) and surrounding the through-hole (FIG. 3E, item 60);
A01727/US8253	a lid (FIG. 3E, item 40) on the upper surface (FIG. 3E, item 101), the lid and the first carrier defining a chamber (FIG. 3E, item A); and
a sensing component (FIG. 3E, item 20; [0020], i.e.  the structure of the semiconductor device package 1 can be used to protect the electronic components 20 and 21 from moisture, dust, particles or the like, which may cause a sensitivity of the semiconductor device package 1 to be lower) disposed on the upper surface (FIG. 3E, item 101) and in the chamber (FIG. 3E, item A);
Wherein the top barrier dam (FIG. 3E, item 30) is electrically disconnected ([0013], i.e. the sidewalls of the through-hole 60 omits a metal layer disposed within) from the bottom barrier dam (FIG. 3E, item 50).

Regarding claim 12. Fan et al discloses all the limitations of the device package of claim 11 above.
Fan et al further discloses wherein the top barrier dam (FIG. 3E, item 30) defines a first aperture (distance between the pair of items 30), the bottom barrier dam (FIG. 3E, item 50) defines a second aperture (FIG. 3E, distance between items 50) narrower than the first aperture (Distance between items 50 is narrow than the distance between item 30)
wherein the first aperture (distance between the pair of items 30), the second aperture (FIG. 3E, distance between items 50) and the through-hole (FIG. 3E, item 60) collectively define a fluid passage connected to the chamber ([0038], i.e. The air in the chamber A, which is heated, may expand to break through the sealant material 70′ to create a through-hole 64. The through-holes 60, 62 and 64 may allow part of the expanded air to exit the chamber A. Since the sealant material 70′ is at a molten state and is in a liquid state, the air in the chamber A can be expelled or vented out of the chamber A through the through-holes 60, 62 and 64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (U.S. 2018/0130719), and further in view of Topacio (U.S. 2011/0222256).
Regarding claim 1.  Fang et al discloses A device package, comprising: 
A first carrier comprising  a substrate (FIG. 3E, item 10) having a first surface (FIG. 3E, item 101), and a second surface (FIG. 3E, item 102) opposite to the first surface (FIG. 3E, item 101), the substrate (FIG. 3E, item 10) defining a through-hole (FIG. 3E, item 60) extended from the first surface (FIG. 3E, item 101) to the second surface (FIG. 3E, item 102); a first barrier dam (FIG. 3E, item 30) disposed on the first surface (FIG. 3E, item 101) and surrounding the through-hole (FIG. 3E, item 60); a second barrier dam (FIG. 3E, item 50) disposed on the second surface (FIG. 3E, item 102) and surrounding the through-hole (FIG. 3E, item 60)
Fang et al fails to explicitly disclose a first passivation layer disposed on the second surface of the substrate wherein the second barrier dam contacts the first passivation layer and is not vertically overlapped with the first
However, Topacio teaches a first passivation layer (FIG. 2, item 90) disposed on the second surface (FIG. 2, item 17) of the substrate (FIG. 2, item 20) wherein the second barrier dam (FIG. 2, item 85) contacts the first passivation layer (FIG. 2, item 90) and is not vertically overlapped with the first passivation layer([0028], i.e. a conductor 85 that is bordered laterally by a solder mask 90.)
Since Both Fang et al and Topacio teach device packages, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device package as disclosed in Fang et al with the further comprising a top passivation layer disposed proximal to the lower surface of the first carrier, wherein the bottom barrier dam is free from vertically overlapping with the top passivation layer as disclosed by Topacio.  The use of a conductor that is bordered laterally by a solder mask in Topacio provides for mechanical joint for enhanced strength (Topacio, [0024]).

Regarding claim 2. Fang et al in view of Topacio discloses all the limitations of claim 1 above.
Fang et al further discloses further comprising: a second carrier having a first surface facing the first carrier ([0020], i.e. the carrier 10 and a mother board (not shown) when the semiconductor device package 1 has been bonded to the mother board by the bonding components 72.) 
Fang et al fails to explicitly disclose a second passivation layer disposed on the first surface of the second carrier; and A01727/US8253a gap between the first passivation layer and the second passivation layer configured to provide a fluid communication passage.
However, Topacio teaches a second passivation (FIG. 2, item 45) layer disposed on the first surface of the second carrier (FIG. 2, item 15); and-2- a gap (FIG. 2, item 47) between the first passivation layer (FIG. 2, item 90) and the second passivation layer (FIG. 2, item 45) configured to provide a fluid communication passage ([0028], i.e. The semiconductor chip 15 may be flip-chip mounted to the side 17 of the circuit board 20 to leave a gap 47). In addition, “configured to provide a fluid communication passage” directs to an intended use of the gap, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Since Both Fang et al and Topacio teach device packages, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device package as disclosed in Fang et al with the second passivation layer disposed on the first surface of the second carrier; and A01727/US8253a gap between the first passivation layer and the second passivation layer configured to provide a fluid communication passage as disclosed by Topacio.  The use of the semiconductor chip flip-chip mounted to the side of the circuit board to leave a gap in Topacio provides demonstration of a structure of the semiconductor device package bonded to the mother board/a second carrier as disclosed in paragraph [0020] of Fang.  

Regarding claim 3.  Fang et al in view of Topacio discloses all the limitations of claim 2 above.
Fang et al further discloses wherein the first barrier dam (FIG. 3E, item 30) has a first opening (FIG. 3E, item 62) and the second barrier dam (FIG. 3E, item 50) has a second opening (FIG. 3E, item 64), wherein the first opening, the second opening, and the through hole collectively define a fluid passage ([0038], i.e. The air in the chamber A, which is heated, may expand to break through the sealant material 70′ to create a through-hole 64. The through-holes 60, 62 and 64 may allow part of the expanded air to exit the chamber A. Since the sealant material 70′ is at a molten state and is in a liquid state, the air in the chamber A can be expelled or vented out of the chamber A through the through-holes 60, 62 and 64)

Claims 13-18, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (U.S. 2018/0130719) as applied to claim 12 above, and further in view of Topacio (U.S. 2011/0222256).

Regarding claim 13. Fang et al discloses all the limitations of claim 12 above.
Fang et al discloses the lower surface (FIG. 3E, item 102) of the first carrier (FIG. 3E, item 10), and the bottom barrier dam (FIG. 3E, item 50).
Fang et al fails to explicitly disclose further comprising a top passivation layer disposed proximal to the lower surface of the first carrier, wherein the bottom barrier dam is free from vertically overlapping with the top passivation layer.
However Topacio teaches further comprising a top passivation layer (FIG. 2, item 90) disposed proximal to the lower surface (FIG. 2, item 17) of the first carrier (FIG. 2, item 20), wherein the bottom barrier dam (FIG. 2, item 85) is free from vertically overlapping ([0028], i.e. a conductor 85 that is bordered laterally by a solder mask 90.) with the top passivation layer (FIG. 2, item 90).
Since Both Fang et al and Topacio teach device packages, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device package as disclosed in Fang et al with the further comprising a top passivation layer disposed proximal to the lower surface of the first carrier, wherein the bottom barrier dam is free from vertically overlapping with the top passivation layer as disclosed by Topacio.  The use of a conductor that is bordered laterally by a solder mask in Topacio provides for improved resistance to various stresses and bending moments (Topacio, [0028]).

Regarding claim 14.  Fang et al in view of Topacio discloses all the limitations of claim 13 above.
Fang et al further discloses wherein the bottom barrier dam (FIG. 3E, item 50) or the top barrier dam has a substantially annular shape ([0016], i.e. The pad 50 has a ring or an annular shape) around the through- hole (FIG. 3E, item 60).

Regarding claim 15.  Fang et al in view of Topacio discloses all the limitations of claim 14 above.
Fang et al further discloses further comprising a first pad (FIG. 3E, item 54) on the lower surface (FIG. 3E, item 102) of the first carrier (FIG. 3E, item 10), wherein the first pad (FIG. 3E, item 54) is electrically disconnected (FIG. 3E, item 54 is not connected to item 50) from the bottom barrier dam (FIG. 3E, item 50)

Regarding claim 16.  Fang et al in view of Topacio discloses all the limitations of claim 15 above.
Fang et al further discloses further comprising: a second carrier having an upper surface facing the first carrier; and a plurality of connection elements ([0020], i.e. the carrier 10 and a mother board (not shown) when the semiconductor device package 1 has been bonded to the mother board by the bonding components 72.), wherein the first carrier (FIG. 3E, item 10) is connected to the second carrier ([0020], i.e. motherboard) through the connection element (FIG. 3E, item 72; [0020]
Fang et al fails to explicitly disclose wherein the first carrier is electrically connected to the second carrier, and a bottom passivation layer disposed on the upper surface of the second carrier.
However, Topacio teaches wherein the first carrier (FIG. 2, item 20) is electrically connected to the second carrier (FIG. 2, item 15) by through the connection elements(FIG. 2, item 50; [0028], i.e. The semiconductor chip 15 may be flip-chip mounted to the side 17 of the circuit board 20 to leave a gap 47 and electrically connected thereto by way of a plurality of solder structures or joints, two of which are visible and labeled 50 and 55 respectively), and a bottom passivation layer (FIG. 2, item 45) disposed on the upper surface of the second carrier (FIG. 2, item 15).
Since Both Fang et al and Topacio teach device packages, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device package as disclosed in Fang et al with the wherein the first carrier is electrically connected to the second carrier, and a bottom passivation layer disposed on the upper surface of the second carrier as disclosed by Topacio.  The use of the semiconductor chip be flip-chip mounted to the side of the circuit board to leave a gap and electrically connected thereto by way of a plurality of solder structures or joints in Topacio provides improved resistance to various stresses and bending moment (Topacio, [0028]).

Regarding claim 17.  Fang et al in view of Topacio discloses all the limitations of claim 16 above.
Fang et al further disclose wherein the upper surface of the second carrier and the lower surface of the first carrier define a channel ([0020], i.e. a space defined by the bonding components 72, the carrier 10 and a mother board (not shown) when the semiconductor device package 1 has been bonded to the mother board by the bonding components 72).

Regarding claim 18.  Fang et al in view of Topacio discloses all the limitations of claim 17 above.
Fang et al further disclose wherein the through-hole and the channel provide a passage configured to allow a chamber fluid connects to an atmospheric environment ([0038], i.e. The air in the chamber A, which is heated, may expand to break through the sealant material 70′ to create a through-hole 64. The through-holes 60, 62 and 64 may allow part of the expanded air to exit the chamber A. Since the sealant material 70′ is at a molten state and is in a liquid state, the air in the chamber A can be expelled or vented out of the chamber A through the through-holes 60, 62 and 64)

Regarding claim 22.  Fang et al in view of Topacio discloses all the limitations of claim 18 above.
Topacio further disclose further comprising a second pad (FIG. 2, item 80) disposed on the upper surface of the second carrier (FIG. 2, item 15), wherein the bottom passivation layer (FIG. 2, item 45) 23 partially overlaps with the second pad (FIG. 2, item 80)

Regarding claim 24. Fang et al in view of Topacio discloses all the limitations of claim 23 above.
Topacio further disclose wherein a thickness of the bottom passivation layer (FIG. 2, item 45) is greater (FIG. 2, item 45 thickness is greater than item 80 thickness) than a thickness of the second pad (FIG. 2, item 80)

Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 7, 11, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822